OPINION — AG — ** MILL LEVY — CONSTRUCTION — SCHOOL BUILDINGS ** QUESTION(1): THE MEANING OF THE TERM " GOVERNING BOARD " IN THE PROVISIONS OF ARTICLE X, SECTION9 OKLAHOMA CONSTITUTION, AUTHORIZING AN ADDITIONAL LEVY OF NOT TO EXCEED ONE(1) MILL " FOR THE ACQUISITION OF SITES AND ERECTION OF BUILDING FOR SEPARATE SCHOOLS FOR WHITE AND NEGRO CHILDREN " UPON CERTIFICATION OF THE NEED THEREFOR BY THE " GOVERNING BOARD, AND WHETHER OR NOT " THE PROCEEDS FROM A ONE MILL BUILDING FUND LEVY MAY BE USED FOR REMODELING OR MAKING REPAIRS TO EXISTING BUILDINGS " ? — NEGATIVE (BUILDING LEVY FUND) CITE: 70 Ohio St. 458 [70-458], ARTICLE X, SECTION 9, OPINION NO. DECEMBER 3, 1947 — CORYELL (J. H. JOHNSON)